                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

CAMBRIDGE MEMORIAL HOSPITAL, Inc.
a Nebraska non-profit corporation;
                                                                4:19CV3062
                     Plaintiff,

       vs.                                                         ORDER

THE NEENAN COMPANY, LLLP, a
Colorado limited liability limited partnership;

                     Defendant.


      This matter comes before the Court on the Joint Stipulation for Dismissal of this

case with prejudice (Filing No. 36). The Court being advised in the premises, finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear its own costs.



      Dated this 21st day of January, 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
